Citation Nr: 1816913	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  15-14 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, continued a 10 percent disability rating for service-connected bilateral hearing loss.  The Veteran submitted a notice of disagreement (NOD) later in May 2014.  A statement of the case (SOC) was issued in March 2015.  The Veteran perfected a timely substantive appeal via submission of VA Form 9 in May 2015.  A supplemental SOC was issued in November 2017. 

In February 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

The Board notes that the Veteran's present request for an increased rating was received in December 2013, within one year of the January 2013 rating decision which granted service connection for bilateral hearing loss with a 10 percent evaluation.  The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010) (holding that even in increased ratings claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim).  In this case, the Veteran submitted a new claim in December 2013, comprised only of the application form with the box checked for an increased rating request.  No new and material evidence was received within the one year period.  

Furthermore, a claim for a rating increase received within the one-year appeal period of an original rating decision is not, as a matter of law, a NOD with the initial rating assigned.  The "Court has not held that a claim for an increased rating is to be construed by VA as an NOD." Voracek v. Principi, No. 00-1574, slip op. at 5 (U.S. Vet. App. May 13, 2004) (nonprecedential single-Judge order).  As the December 2013 request did not express disagreement with a specific determination of the AOJ, but rather asked for an increase of the existing rating for hearing loss, the Board finds that the characterization of the request for an increased rating as a new claim is appropriate.  See, e.g., Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a NOD include "terms that can be reasonably construed ... as a desire for appellate review").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to assess the severity of his service-connected bilateral hearing loss was in April 2014.  Since that examination, he testified at the February 2018 Board hearing that the disability had worsened.  Multiple lay statements of record support the contention that his hearing has progressively declined since the previous examination.

The record reflects that the Veteran was scheduled for a new VA examination in October 2017, but he failed to appear.  During the hearing, he described finding the notice of the examination in an envelope in his garage after the date of the examination had passed.  The Veteran expressed his desire for a new examination and willingness to appear if notified.

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the Court held that, in addition to dictating objective test results, a VA audiologist performing a VA audiology examination must fully describe the functional effects caused by a hearing disability in his or her final report. As such, the VA examiner should comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss. 

In light of the foregoing, this case must be remanded to the AOJ so that the Veteran can be scheduled for the relevant VA examination and given proper notice of the scheduled examination with documentation of the notice associated with the Veteran's electronic claims file.  38 U.S.C. § 5103A(b), (c) (2012); see Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  

Associate with the electronic claims folder a copy of the notice letter that was sent to the Veteran indicating the time, date, and place of the VA examination.  If possible, contact the Veteran by telephone to confirm the details of the appointment in advance.

The claims file and a copy of this REMAND must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

2.  Review the electronic claims file and examination report(s) to ensure complete compliance with the directives of this REMAND.  If there are deficiencies in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for an increased rating for bilateral hearing loss.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




